United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-3612
                     ___________________________

                                   John Rapa

                           lllllllllllllllllllll Plaintiff

          Jeanine Rapa, In a representative capacity for John Rapa

                    lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                   Novartis Pharmaceuticals Corporation

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                           Submitted: June 9, 2015
                            Filed: June 23, 2015
                               [Unpublished]
                               ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
       Jeanine Rapa, in a representative capacity for her deceased husband John Rapa,
appeals from the order of the District Court1 dismissing with prejudice a
products-liability action originally brought by John Rapa against Novartis
Pharmaceuticals Corporation. We have carefully reviewed the record and the parties’
arguments on appeal, and we find no basis for reversal. See Plymouth Cnty., Iowa
v. MERSCORP, Inc., 774 F.3d 1155, 1158 (8th Cir. 2014) (reviewing de novo a
district court’s standing determination); see also In re Baycol Prods. Litig., 616 F.3d
778, 785 (8th Cir. 2010) (applying substantive state law to determine “who can
qualify as a proper party for substitution”). Accordingly, we affirm.
                        ______________________________




      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.

                                         -2-